Exhibit 10.1

EXTENSION OF EMPLOYMENT AGREEMENT

        COMES NOW Freedom Financial Group, Inc., a Delaware corporation,
(hereinafter referred to as "Company") and Jerald L. Fenstermaker of
Springfield, Missouri (hereinafter referred to as "Employee") and as of the 15th
day of September, 2006, agree as follows:

        WITNESSETH:

        WHEREAS, Employee is presently President of the Company, employed under
the terms of an Employment Agreement dated September 17, 2004, and amended by an
Addendum to Employment Agreement dated April 27, 2006, and modified by a Stock
Grant Agreement dated January 9, 2006 (the Employment Agreement);

        WHEREAS, Company and Employee desire to extend the Employment Agreement
with Employee until a new Employment Agreement can be reached between the
Company and the Employee.

        IT IS THEREFORE AGREED by Company and Employee that the Employment
Agreement dated September 17, 2004, between the Company and Employee, as amended
and modified, is hereby extended until a new Employment Agreement is entered
into between Company and Employee.

        This agreement may be executed in counterparts, each of which when so
executed and delivered (whether by telecopy or otherwise) shall be an original,
but all of which together shall constitute one and the same agreement. Facsimile
signatures are considered the same as original signatures.

        SO AGREED.

> > > > > > > > > FREEDOM FINANCIAL GROUP, INC.
> > > > > > > > > 
> > > > > > > > > By: /s/ Robert Chancellor                  
> > > > > > > > >         Robert Chancellor
> > > > > > > > >         Chairman Compensation Committee
> > > > > > > > > 
> > > > > > > > > /s/ Jerald L. Fenstermaker                            Jerald
> > > > > > > > > L. Fenstermaker
> > > > > > > > >         Employee